Citation Nr: 0932494	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-17 978	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran had active service from July 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, in pertinent 
part, the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable rating effective 
January 31, 2007.  The Veteran's disagreement with the 
noncompensable rating led to this appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  The 
Veteran is seeking an initial compensable rating for his 
service-connected bilateral hearing loss.  The RO certified 
the Veteran's appeal to the Board in June 2009.  In a 
July 2009 letter, which was received at the Board in 
August 2009, the Veteran requested a Board hearing.  The 
Board accepts the Veteran's letter as a timely request for a 
Board hearing in accordance with 38 C.F.R. § 20.1304 (2008).  

In his request for a hearing, the Veteran stated he was 
requesting to appear personally before the Board if it meets 
in Phoenix or Tucson, but he said he will appear 
telephonically if the hearing is in Washington, DC.  The 
Board presumes that the Veteran would prefer the earliest 
possible hearing date and will remand the case so that 
requested hearing may be scheduled as soon as possible, 
whether it is a personal hearing at the RO in Phoenix or a 
videoconference hearing with the Veteran at the RO and the 
Veterans Law Judge in Washington, DC.  

In addition, the Veteran's request fro a BVA hearing was 
accompanied by additional evidence that has not been 
considered by the RO, and was received without a waiver of 
initial consideration of this evidence.  Under these 
circumstances, the Board is of the opinion that, time 
permitting before the Veteran's BVA hearing, that the RO 
should consider this evidence, and if the benefit remains 
denied, issue a Supplemental Statement of the Case.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the Veteran will be notified when further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and clarify whether he desires an in-
person travel Board hearing at the RO in 
Phoenix or a Board videoconference 
hearing.  The Veteran should then be 
scheduled for his requested hearing at 
the earliest opportunity.    

2.  If time permits before the Veteran's 
BVA hearing, the RO/AMC should consider 
the evidence submitted by the Veteran 
with his request for a BVA hearing.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified).


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




